Schuohmak, J.
(dissenting). Bauer, on page 13, testifies as follows:
“ I asked the plaintiff whether he would discount the notes for me, and he said he would, and that it would cost me about one hundred and forty dollars. I asked him to discount both notes and he said it would cost about one hundred and forty dollars and I said, ‘ Well, T need the money; I have to' pay some other notes,’ etc. The notes referred to are the four "hundred and eighty dollar one and the five, hundred and sixty dollar one, and the plaintiff gave Bauer a check for the sum of nine hundred dollars (defendant’s Exhibit ¡No. 2) for the said two notes.”
This shows that if there was usury both of these notes were tainted therewith;
The above evidence, in my mind, constitutes an agreement on the part of the plaintiff to exact more "than the legal rate of interest and amounts in law to usury.
The'motion for leave to amend the answer by making it conform to the proof was granted.
The case was, therefore; a proper one to be submitted to the" jury on the question of usury.
On the summing up by" the plaintiff’s counsel,, he said to the jury that the legal rate in Ohio was 10 per cent, and in Illinois and some- other western states people paid 10 per cent, and ■ as high as 20 per cent, for the use of money, etc., and the trial judge himself fold the jury "that-the defense of usury was an unconscionable one.
*437There was no evidence in the case in regard to those statements of facts nor in regard to the laws of those states on the question of their “lawful rate of interest.”
Defendant’s counsel objected thereto, and asked the court to direct the plaintiff’s attorney to Confine himself in his summing up to the evidence, etc., and took exception.
I maintain this was error, and that said objectionable matters referred to by the plaintiff’s counsel to the jury influenced them prejudicial to the defendant’s side of the case.
For said reasons I dissent and maintain that the judgment and ■order appealed from should be reversed and a new trial granted.
Judgment and order affirmed, with costs.